Citation Nr: 0404728	
Decision Date: 02/19/04    Archive Date: 02/27/04

DOCKET NO.  99-18 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lower back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Darryl M. Springer, Law Clerk


INTRODUCTION

The veteran had active service from October 1971 to August 
1973.  The veteran also reported Air National Guard duty from 
August 1973 to late 1977 and the Army National Guard from 
March 1980 to November 1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Montgomery, Alabama Regional Office 
(RO).

Pursuant to the veteran's request, in November 2000 and March 
2003, videoconference and travel board hearings were held 
before Members of the Board.  Both Members will participate 
in any final decision reached.  In view of the need for 
development, as set out below, only one (1) Member has signed 
this document.  Transcripts of the hearings are of record.

This case was remanded in February 2001 for further 
development.  The case has been returned to the Board, and an 
additional hearing was conducted.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Service medical records show that on enlistment examination 
in July 1971, the veteran's lower extremities were evaluated 
as being normal.  On separation examination of August 1973, 
the veteran's lower extremities were evaluated as being 
normal, however, he reported that he had recurrent back pain 
for which he was taking medication.

A July 1972 medical care record reported that the veteran 
complained of left lumbar pain due to lifting heavy objects 
and the impression was back spasm.  A September 1972 medical 
care record reported that the veteran continued to have back 
pain and that it was getting worse because he does a lot of 
heavy lifting.  An October 1972 medical care record reported 
that the veteran had back pain since July 1972, and that it 
was located in the right paravertebral area T-7 to T-12.  

On annual examinations of 1974, 1975 and 1976, the veteran 
reported that he had not experienced any significant 
illnesses or injuries since his last physical examination and 
that he was not currently taking any medication.  

A medical report from the Alabama Neurological Clinic dated 
May 1991 reported that the veteran was injured while 
delivering parcels for the United States Postal Service when 
he stepped on some slick paint on some old steps and slipped.  
The veteran noted that he had some right lower back pain that 
went into his legs intermittently. 

Private medical records, magnetic resonance images (MRIs), VA 
treatment reports and VA examinations from August 1994 to 
December 2001 show that the veteran complained of and was 
treated for chronic low back pain.  The diagnoses were 
chronic strain bilaterally; history of degenerative cervical 
disease; and degenerative lumbar disease.  

On VA examination of July 2002, the veteran complained of 
continuous low back and left lower extremity pain, which was 
aggravated by periods of long standing and of prolonged car 
trips.  It was the examiner's opinion that it was less likely 
as not that the veteran's injury was related to the 
incidents, which occurred while on active duty in 1972 and 
there was no documentation to support the presence of the 
findings of degenerative disc disease within one year of the 
veteran's discharge from service.  The examiner reported that 
although there was some reference to the veteran having 
complained of low back pain during service, it appeared not 
to have interfered with his ability to function or in the 
National Guard from the time he left the service until 1991.  
The examiner reported that the nexus for the veteran's 
disability appeared to go directly to the 1991 incident that 
than that which occurred 19 years before.

At a videoconference hearing in December 2000, and Travel 
Board hearing in March 2003, the veteran reported that he was 
in service from 1971 to 1973 and he was working on some 
trailer units when he pulled his back and he went to the 
hospital.  The veteran reported that he was 20 years old and 
did not think anything of his injury because he thought he 
would get over it.  The veteran did not recall any treatment 
in service or immediately after service for his back and he 
reported no hospitalizations for his back.  He reported that 
his back bothered him every morning until he had two 
surgeries in 1995 because he could not walk.  The veteran 
reported that he fell in 1990 on a set of steps and had neck 
surgery done, which removed two discs from his neck.  He also 
reported that the fall could have made his back worse.  

In this case, in April 2003, the veteran submitted pertinent 
evidence from R.A.S., M.D., showing treatment for a chronic 
low back disability without a waiver of RO review.  In light 
of, Disabled American Veterans et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003), a 
remand is required for the agency of original jurisdiction, 
in this case the RO, for initial consideration of the 
additional evidence received.  Therefore the RO should review 
this additional evidence in conjunction with the veteran's 
claim for service connection for a lower back disability and 
any further development warranted should be taken.

Additionally, the Board finds that a search should be made 
for all records of treatment from Dr. S. accorded the veteran 
dating back to his discharge from active service, in 1973.  
This evidence may be probative as to the opinion offered and 
any findings of continuity since service separation.

Also, the veteran has indicated that he served in the Air 
National Guard from August 1973 to 1977, and in the Army 
National Guard from March 1980 to November 1994.  As the 
records only show National Guard records for the early 
1980's, the RO should attempt to obtain all service medical 
records for these periods of time.  Furthermore, the 
veteran's dates of service in the National Guard have not 
been verified.  Specifically, all periods of ACDUTRA and 
INACDUTRA should be identified.  

Finally, prior to the claim leading to this appeal, the 
Veterans Claim Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA), was signed into law. 
38 U.S.C.A. § 5100 et seq. (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002)).  While 
the new law and regulations have been provided to the 
veteran, in order to continue to comply with the VCAA, on 
Remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  Specifically compliance with a 
recent Court case must be insured.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should send a letter to the 
veteran and his representative 
informing them of the pertinent 
provisions of the VCAA.  Specifically, 
it should be indicated which of the 
parties is responsible for obtaining 
which evidence.  The notice provided 
should also be in accord with the 
aforementioned Court cases, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
(West 2002), and any other applicable 
legal precedent.  See Quartuccio; 
Disabled American Veterans, supra.

2.	The RO should request that the veteran 
provide information concerning the 
units to which he was assigned, and 
the dates he was assigned, while 
serving with the Air National Guard 
and the Army National Guard.  The RO 
should make a specific attempt to 
obtain any National Guard service 
medical records in existence under the 
veteran's name and/or service number 
from the National Guard unit(s) with 
which the veteran was affiliated.  The 
veteran should provide copies of any 
Reserve medical records in his 
possession.

3.	The RO should request all medical 
records of treatment accorded the 
veteran by Dr. S. for his lower back 
disability that are not already of 
record.  The RO should ensure that it 
has all obtainable treatment records 
of which it has knowledge, including 
contacting the veteran for more 
information, if needed.  The veteran 
should provide release forms as 
needed, and be requested to provide 
addresses and approximate dates of 
treatment as needed.  He should also 
report any other treatment that he has 
had.  To the extent that an attempt to 
obtain records is unsuccessful, the 
claims folder should contain 
documentation of the attempts made.  
The veteran and his representative 
should also be informed of the 
negative results.  38 C.F.R. § 3.159.

4.	After completion of the requested 
development the RO should review the 
veteran's claim on the basis of all 
the evidence of record.  If the action 
taken remains adverse to the veteran 
in any way, he and his representative 
should be furnished an appropriate 
Supplemental Statement of the Case 
(SSOC).

The SSOC should additionally include a 
discussion of all the evidence 
received since the last statement of 
the case was issued.  The veteran and 
his representative should then be 
afforded an opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




